1-5DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 3/24/2021.
	Claims 1-24 are pending.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 4/28 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-4, 6 and 24 are rejected under 35 U.S.C. 102(b) as being anticipated by Viola et al. (US 5,954,259) hereinafter (“Viola”).
With regard to claim 1, Viola discloses a surgical stapling assembly (fig.5), comprising: a first jaw (80,90); and a second jaw (86) movable relative to said first jaw; a firing screw (78); and a firing assembly (94, 95, 100) configured to be actuated by said firing screw (78) through a firing stroke, wherein said firing assembly comprises: a body portion (96,98,100), comprising: a first cam (108) configured to engage said first jaw (80) during the firing stroke; a second cam (104) configured to engage said second jaw (86) during the firing stroke; a passage (see arrow in fig. below) configured to non-threadably receive said firing screw (78) ; and a driven surface (proximal surface see fig. below); and a nut (94) configured to transmit a drive force from said firing screw (78) to said body portion (96,98,100) during the firing stroke, wherein said nut (78) comprises: a driven portion (entire body of nut 94 fig.9) comprising a passage threadably coupled to said firing screw (78 see fig 9), wherein a clearance (see fig. below) is defined between said driven portion (entire body of nut 94 fig.9) and said body portion (96,98,100); and a driving portion (top surface of nut) extending from said driven portion (entire body of nut 94 fig.9), wherein said driving portion is configured to transmit the drive force to said driven surface off center from said firing screw (78) during the firing stroke.  

    PNG
    media_image1.png
    761
    809
    media_image1.png
    Greyscale




With regard to claim 2, Viola discloses the surgical stapling assembly (fig.5), wherein said drive force (fig.9) is applied eccentrically with respect to a longitudinal axis defined by said firing screw (78).  
With regard to claim 3, Viola discloses the surgical stapling assembly (fig.5), wherein said clearance (see arrow in fig. blow) comprises a first longitudinal space situated between a proximal end of said nut (78) and said body portion (96,98,100), and wherein a second longitudinal space is situated between a distal end of said nut (78) and said body portion (96,98,100).  
With regard to claim 4, Viola discloses the surgical stapling assembly (fig.5), wherein one of said first jaw (80, 90) and said second jaw (86) is configured to receive a fastener cartridge (90) comprising a plurality of fasteners (as seen in fig.10).  
With regard to claim 6, Viola discloses the surgical stapling assembly (fig.5), wherein said nut (94) is insert molded within said firing assembly.  
With regard to claim 24, Viola discloses a surgical stapling assembly (fig.5), comprising: a first jaw (90,80); a second jaw(86) movable relative to said first jaw; a rotary drive member (78) configured to rotate about a drive axis; and a firing assembly (94, 95,100) coupled to said rotary drive member (78), wherein said firing assembly comprises: a body portion (see arrow in fig.below), comprising: a first cam (108) configured to engage said first jaw (90) during a firing stroke; and a second cam (104) configured to engage said second jaw (86) during the firing stroke; a driven portion (95) drivingly coupled to said rotary drive member (78); and a driving portion (94) extending eccentrically from said driven portion (95), wherein said driving portion is configured to transfer a drive force from said rotary drive member (78) to said body portion off axis with respect to said drive axis during the firing stroke.

6.	Claims 1-4, 6-7, 9 and 24 are rejected under 35 U.S.C. 102(b) as being anticipated by Aranyi et al. (US 9,480,492) hereinafter (“Aranyi”).
With regard to claim 1, Aranyi discloses a surgical stapling assembly (fig.11), comprising: a first jaw (431); and a second jaw (434) movable relative to said first jaw; a firing screw (460); and a firing assembly (440, 480) configured to be actuated by said firing screw (460) through a firing stroke, wherein said firing assembly comprises: a body portion (472), comprising: a first cam (488a & b) configured to engage said first jaw (431) during the firing stroke; a second cam (462) configured to engage said second jaw (434) during the firing stroke; a passage (489) configured to non-threadably receive said firing screw (460); and a driven surface (surface inside of #472); and a nut (490) configured to transmit a drive force from said firing screw (460) to said body portion  (472) during the firing stroke, wherein said nut (490) comprises: a driven portion (top portion) comprising a passage (49a) threadably coupled to said firing screw (480a), wherein a clearance (as seen in figs.11&12) is defined between said driven portion and said body portion; and a driving portion (see distal and proximal portions of #480 fig. 11) extending from said driven portion, wherein said driving portion is configured to transmit the drive force to said driven surface off center from said firing screw (480) during the firing stroke.  
With regard to claim 2, Aranyi discloses a surgical stapling assembly (fig.11), wherein said drive force is applied eccentrically with respect to a longitudinal axis defined by said firing screw (460).  
With regard to claim 3, Aranyi discloses a surgical stapling assembly (fig.11), wherein said clearance (see #472 fig.11) comprises a first longitudinal space situated between a proximal end of said nut (490) and said body portion (472), and wherein a second longitudinal space is situated between a distal end of said nut (490) and said body portion (472 see fig.11).  
With regard to claim 4, Aranyi discloses a surgical stapling assembly (fig.11), wherein one of said first jaw (431) and said second jaw (434) is configured to receive a fastener cartridge (432) comprising a plurality of fasteners (433).  
With regard to claim 6, Aranyi discloses a surgical stapling assembly (fig.11), wherein said nut (490 fig.11) is insert molded within said firing assembly.  
With regard to claim 7, Aranyi discloses a surgical stapling assembly (fig.11), wherein said nut (490) comprises an anti-rotation flange (490a) configured to prevent said nut from rotating with said firing screw (460), and wherein said anti-rotation flange is engaged with one of said first jaw (431) and said second jaw (434).  
With regard to claim 9, Aranyi discloses a surgical stapling assembly (fig.11), wherein said metallic nut (490) comprises securement features (top projecting portion of nut #490) configured to secure said metallic nut (490) relative to said driving portion.  
With regard to claim 24 , Aranyi discloses a surgical stapling assembly (fig.11), comprising: a first jaw (431); a second jaw (434) movable relative to said first jaw; a rotary drive member (460) configured to rotate about a drive axis; and a firing assembly (440,460) coupled to said rotary drive member (460), wherein said firing assembly comprises: a body portion (472), comprising: a first cam (488a & b) configured to engage said first jaw (431) during a firing stroke; and a second cam (480) configured to engage said second jaw (434) during the firing stroke; a driven portion (proximal surface) drivingly coupled to said rotary drive member (460); and a driving portion extending (distal surface) eccentrically from said driven portion, wherein said driving portion is configured to transfer a drive force from said rotary drive member (460) to said body portion off axis with respect to said drive axis during the firing stroke.
		Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Viola.
With regard to claims 5 and 8, Viola discloses the surgical stapling assembly (fig.5), but silent about wherein said nut comprises a polymer material and said body portion comprises a metallic material. 
 However, one skilled in art knows such materials as polymer and metallic, are well known in the art to incorporate them in surgical body parts, it would have been obvious to one skilled in the art at the time of invention, to incorporate polymer and metallic material into Viola’s surgical nut and body portion such that the weight of the surgical stapling assembly is reduce, and further, the combination of polymer and metal also reduces chattering noise.

9.	Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Aranyi.
With regard to claims 5 and 8, Aranyi discloses a surgical stapling assembly (fig.11), but silent about wherein said nut comprises a polymer material and said body portion comprises a metallic material. 
 However, one skilled in art knows such materials as polymer and metallic, are well known in the art to incorporate them in surgical body parts, it would have been obvious to one skilled in the art at the time of invention, to incorporate polymer and metallic material into Aranyi’s surgical nut and body portion such that the weight of the surgical stapling assembly is reduce, and further, the combination of polymer and metal also reduces chattering noise.


Allowable Subject Matter
10.	Claims 12-23 are allowed over the prior art of record.
With respect to claim 12, the prior art of record fails to disclose or teach in combination, wherein said driving portion comprises a brace mounted to said engagement portion, wherein said nut is configured to transfer a drive force to said body portion at said brace and off center from said drive screw as said nut is moved distally and proximally by said drive screw.  
With respect to claim 19, the prior art of record fails to disclose or teach in combination, a lateral cross member extending into said cavity, wherein said lateral cross member comprises a second driving surface abutting said second drive surface.  

11.	Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
 With regard to claim 10, Viola discloses the surgical stapling assembly, but fails to disclose or teach, wherein said nut comprises an internal cross brace extending between a first side of said nut and a second side of said nut.  
Conclusion
12.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
9/21/2022